Case: 13-40377       Document: 00512419838         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-40377
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS GABRIEL NUNEZ-SALOMON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-998-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Carlos Gabriel Nunez-Salomon
raises an argument that he concedes is foreclosed by United States v.
Morales-Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013).
In Morales-Mota, 704 F.3d at 412, this court, relying upon its holding in United
States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012), cert. denied, 133 S. Ct.
1847 (2013), rejected the argument that the Texas offense of “burglary of a
habitation” is outside the generic, contemporary definition of “burglary of a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40377    Document: 00512419838     Page: 2   Date Filed: 10/25/2013

                                 No. 13-40377

dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a
habitation as a person with a “greater right to possession.” The appellant’s
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                       2